UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6093



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DERRICK HUGH DEHANEY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CR-96-49, CA-99-343)


Submitted:   April 27, 2001                    Decided:   May 4, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Derrick Hugh Dehaney, Appellant Pro Se. Joseph William Hooge Mott,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Derrick Hugh Dehaney seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.     Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.*   United States v. Dehaney, Nos. CR-96-49; CA-

99-343 (W.D. Va. Dec. 6, 2000).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




     *
      Dehaney also raises on appeal an equal protection claim that
he did not assert in the district court.      This court will not
address issues raised for the first time on appeal except in
exceptional circumstances not present here.          Grossman v.
Commissioner, 182 F.3d 275, 280-81 (4th Cir. 1999).


                                  2